Citation Nr: 1738873	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-32 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served from March 1981 to August 2007.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the RO that granted service connection for degenerative disc disease of the lumbar spine evaluated as 10 percent disabling effective September 1, 2007.  The Veteran timely appealed for a higher initial rating.

In December 2011 and November 2012, the Board remanded the matter for additional development.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The AOJ assigned separate evaluations for lower extremity neuropathy.  Such evaluations are not on appeal.


FINDINGS OF FACT

1.  For the rating period from September 1, 2007, to January 30, 2014, the Veteran's degenerative disc disease of the lumbar spine is shown to be manifested by forward flexion of the thoracolumbar spine beyond 60 degrees, and by a combined range of motion beyond 120 degrees but less than 235 degrees, and by painful motion; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

2.  For the rating period from January 31, 2014, the Veteran's degenerative disc disease of the lumbar spine is shown to be manifested by forward flexion of the thoracolumbar spine to 20 degrees and with additional functional loss of motion due to pain, fatigue, and lack of endurance; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.



CONCLUSIONS OF LAW

1.  For the period from September 1, 2007, to January 30, 2014, the criteria for an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243 (2016).

2.  For the period from January 31, 2014, the criteria for a 40 percent, but no higher, evaluation for degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by January 2012 and December 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of back pain and radiating pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

Service connection has been established for degenerative disc disease of the lumbar spine.  The RO have evaluated the Veteran's lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine; and under 38 C.F.R. § 4.124a, Diagnostic Codes 8520 and 8526, pertaining to sciatic nerve involvement and femoral nerve involvement.


Rating Criteria for Thoracolumbar Spine

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016). 

Intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the General Rating Formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months. A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 


Factual Background 

The report of a March 2007 VA pre-discharge examination reveals full ranges of motion in most joints, and posture and gait were normal.  There was no kyphosis, lordosis, or scoliosis.  Nor was there swelling, redness, or deformity of any joint.  He stated that the back pain waxed and waned, but never really left him; and that it was neither radiating nor severe.  The Veteran reported that his back pain was worse after strenuous physical exercise, or after strenuous weight lifting.  He currently had a very mild, low, central, non-radiating back pain that did not bother him very much.

Examination in March 2007 revealed no apparent distress.  The Veteran lacked two inches of touching his toes.  The diagnosis was degenerative disc disease of L4-L5.  The examiner noted that the Veteran was very active and continued to do all aspects of his physical training and physical training tests, as well as his hobbies which were vigorous weight-lifting and running and hiking.

During a February 2012 VA (contract) examination, the Veteran reported a worsening of his low back pain.  He reported continuous pain on a Level 5 or 6, on a scale of 10; and which increased on standing longer than 20 minutes or walking for more than one hour.  He tolerated sitting for forty minutes.

Examination in February 2012 revealed a normal gait with no limping.  There was no kyphotic or lordistic abnormal posture of the spine in the sagittal plane.  There were no indications of scoliotic deformation.  The Veteran was able to stand on tiptoes or on heels effortlessly. There was no pain on percussion over the spinous processes of the lower lumbar spine.  The examiner noted an anteflexion of the lumbar spine to 65 degrees, and a retroflexion to 12 degrees; right lateral bending was to 28 degrees, and left lateral bending was to 30 degrees.  Rotation was to 26 degrees on the right, and to 27 degrees on the left.  The examiner noted marked insufficiency of the lumbar extensors with slight muscle hardening of same.  There was pressure pain over the lumbar spine irritation points of L4-L5 bilaterally; intensity was Level 2 or 3, on a scale of 10.  The examiner noted an increase in pain, early fatigue, and loss of function after repetitive testing.  There were no radicular symptoms of the lower extremities.  X-rays revealed a decrease of intervertebral disk spaces of L4-L5 and L5-S1.  The diagnosis was chronic lumbar syndrome with disk degenerations of L4-L5, and degeneration of segment L5-S1.  The examiner also noted that there have been no sick notes for bed rest in the past twelve months, and no radicular deficits in the leg areas.

The report of an April 2013 VA examination reveals no paravertebral muscle spasm, and no tenderness to palpation of the lumbar spine.  There was no scoliosis.  Ranges of motion of the lumber spine were mildly limited due to pain, and were worse with extension.  Motor power was 5/5 in both lower extremities.  Assessments included chronic lumbago; multiple level bilateral lumbar articular facet arthrosis; degenerative disc disease at L4-L5 and L5-S1; broad-based disc protrusions at L4-L5 and L5-S1, with associated annular tears and moderate bilateral neuroforaminal stenosis; and sciatica of right lower extremity with pain and numbness in S1 pattern.   

VA records show that the Veteran presented to the pain management clinic for a left L5-S1 epidural steroid injection in July 2013.

The Veteran underwent a VA examination in January 2014 for purposes of determining the current severity of his thoracolumbar spine disability.  The examiner reviewed the claims file and noted the Veteran's medical history.  The Veteran reported numbness in his right foot, which became more intense.  He also reported flare-ups of pain and stiffness, which depended on movements or posture and lasted up to a couple of days.  He described the flare-ups as a Level 10 on a scale of 10.

Ranges of motion of the thoracolumbar spine in January 2014 were to 20 degrees on flexion; to 5 degrees on extension; to 15 degrees on right lateral bending; to 10 degrees on left lateral bending; and to 20 degrees on lateral rotation to the right and to the left.  Pain was noted at the extremes of motion.  The combined range of motion was 90 degrees.  Factors contributing to functional loss of the thoracolumbar spine included less movement than normal, pain on movement, and disturbance of locomotion. There was no additional limitation in ranges of motion of the thoracolumbar spine following repetitive-use testing.  The examiner noted that pain and weakness could significantly limit functional ability during flare-ups, although additional loss of motion could not be determined as the Veteran was unable to replicate a flare-up at the examination.

He reported no bowel or bladder problems.  The Veteran did not use any assistive devices for walking.  Diagnostic testing revealed arthritis.  MRI scans also revealed degenerative endplate and facet changes with a bulging disc at L3-L4, an annular disc bulge at L4-L5, and broad-based posterior disc protrusion at L4-L5 with tearing of the posterior annulus and broad-based posterior disc protrusion at L5-S1 with tearing of the posterior annulus.

The report of a December 2015 VA examination included diagnoses of lumbar spine degenerative disc disease and degenerative joint disease, with mild bilateral lower extremity S1 sensory lumbar radiculopathy.  The examiner reviewed the claims file and noted the Veteran's medical history.  The Veteran reported having epidural steroid injections about two-to-three years ago, which gave temporary relief.  He was advised in 2013 to avoid surgery until symptoms increased in severity.  He reportedly took medication daily, and reported going to a chiropractor periodically, which helped.  He reported that his back pain and bilateral foot numbness increase in severity after 5 minutes of standing, or after 15 minutes of walking.  He reported no bilateral lower extremity weakness.  The Veteran reported flare-ups of low back pain two-to-three times a year, and that he stayed home and rested until symptoms were back to baseline in two-to-three days.  He reported missing two days of work over the last year due to low back pain, and reported no physician-ordered bed rest. 

Ranges of motion of the thoracolumbar spine in December 2015 were to 75 degrees on flexion, to 10 degrees on extension, to 20 degrees on lateral bending to the right and to the left, and to 20 degrees on lateral rotation to the right and to the left.  The examiner opined that pain and the Veteran's limited flexion, extension, lateral bending, and rotation contributed to functional loss.  The combined range of motion was 165 degrees.  There was no additional loss of function after repetitive-use testing.  The examiner was able to describe, in terms of ranges of motion, some additional functional loss due to pain, fatigue, and lack of endurance.  Specifically, flexion would be limited to 65 degrees, and extension would be limited to 5 degrees.  Additional factors contributing to disability included disturbance of locomotion, and interference with standing.

In a January 2016 addendum, the VA examiner opined that there was no evidence of ankylosis; and that the Veteran has not had any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician during the past twelve months.

For the Rating Period Prior to January 31, 2014

In this case, the Veteran's degenerative disc disease of the lumbar spine has been evaluated based upon limited motion and functional impairment.  The current evaluation contemplates motion that is greater than 60 degrees on flexion; or that the combined range of motion is greater than 120 degrees, but less than 235 degrees.  

Here, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 60 degrees.  Painful motion and localized tenderness were noted, and there was no ankylosis of the lumbar spine. The combined range of motion of the thoracolumbar spine was approximately to 180 degrees.  There were no findings of scoliosis, reversed lordosis, or abnormal kyphosis.  His disability, thus, does not meet the criteria for an initial disability rating in excess of 10 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

Nor is there evidence of doctor-prescribed bed rest or incapacitating episodes having a total duration of at least two weeks in any 12-month period to warrant a higher disability rating.

Here, under the general rating formula, the orthopedic component of the Veteran's degenerative disc disease of the lumbar spine warrants no more than the currently assigned 10 percent evaluation prior to January 31, 2014.  While the Veteran indicates that the symptomatology associated with his service-connected disability is severe at times and limits his ability to stand and walk, the objective findings consistently do not show that his disability meets the criteria for a higher evaluation; and the Board concludes that those findings outweigh his lay assertions regarding severity.

In this regard, the Board has considered the Court's holding in Deluca.  Although findings do reveal an increase in pain and fatigue and loss of function after repetitive testing, such impaired function still does not satisfy the criteria for an initial disability rating in excess of 10 percent for a disability of the spine.  Thus, even with consideration of increased pain during flare-ups, the rating criteria applied take into account pain and other symptoms.

The Veteran's reported symptoms have been considered, and they support the currently assigned evaluation prior to January 31, 2014.  The evidence as a whole does not show that the criteria for a higher initial rating are approximated.  For these reasons, the Board concludes that an initial rating in excess of 10 percent is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

Thus, the weight of the evidence is against the grant of an initial rating in excess of 10 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2016).

For the Rating Period from January 31, 2014

Here, the Board finds the most probative evidence of record to be the report of the January 2014 VA examination, which shows that the Veteran could flex his thoracolumbar spine to 20 degrees.  Painful motion is noted.  The examiner also found that pain and weakness could significantly limit functional ability during flare-ups.  There is no ankylosis of the thoracolumbar spine.  The evidence shows that the combined range of motion of the thoracolumbar spine is limited to 90 degrees.  There have been no incapacitating episodes.  The December 2015 VA examiner also found additional loss of motion due to pain, fatigue, and lack of endurance.  Given the specific clinical findings of flexion limited to 20 degrees and demonstrated functional loss, the Board finds that the criteria for a 40 percent rating are met for the rating period from January 31, 2014, under the general rating formula.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2016).

The evidence is against the award of a disability rating in excess of 40 percent at any time, based on orthopedic findings.  The Board notes that his thoracolumbar spine disability has been assigned the maximum evaluation based upon limited motion and functional impairment.  A 40 percent evaluation contemplates motion that is 30 degrees or less, to include no motion.  See Johnston, (citation omitted).  Therefore any additional examination to comply with the requirements of 38 C.F.R. § 4.59 for proper measurement of painful motion is not warranted.  Moreover, spinal disabilities do not have an undamaged joint for comparison purposes.  See Correia, 28 Vet. App. at 170.
  
Credible evidence of unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having for a total duration of at least six weeks during a 12-month period have not been demonstrated.  The Veteran has reported no incapacitating episodes at the recent examinations.  

For the foregoing reasons, the Board finds that the evidence is in favor of a 40 percent, but no higher, evaluation for degenerative disc disease of the lumbar spine from January 31, 2014.

Disability Ratings

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record.)



ORDER

For the period from September 1, 2007, to January 30, 2014, an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

For the period from January 21, 2014, a disability rating of no more than 40 percent for degenerative disc disease of the lumbar spine is allowed, subject to the regulations governing the award of monetary benefits.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


